                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

IN RE: A 20 FOOT STARCRAFT


FREEDOM MARINE SALES, LLC,
FREEDOM BOAT CLUB, LLC and
PATRICIA HICKEY, as owner

           Petitioners.
                                                Case No: 2:18-cv-620-FtM-38CM


                                      ORDER

      This matter comes before the Court upon review of the Joint Motion to Re-

Schedule the Preliminary Pretrial Conference (“PPTC”) filed on December 19, 2018.

Doc. 21.   Counsel for both parties “seek to re-schedule the preliminary pretrial

conference currently set for December 26, 2018 to provide the Court an opportunity

to review the Case Management Report and make a determination pursuant to

[Middle District of Florida] Local Rule 3.05(c)(2)(D).”     Id. at 2.   The Court has

reviewed the Case Management Report and still determines a PPTC is appropriate

in this case.   See Doc. 20. Given that the parties present no conflicts or other

reasons why the PPTC should not go forward on December 26, 2018, the Court will

move forward with the PPTC at its scheduled date and time. See generally Doc. 21;

see also Doc. 19. If the parties wish to move the date of the PPTC in light of the

holiday, they may file a motion requesting such relief from the Court.        Because

counsel for both parties are located in the Tampa Bay area, the Court sua sponte will

permit the parties to appear telephonically for the PPTC.
        ACCORDINGLY, it is hereby

        ORDERED:

        1.    The Joint Motion to Re-Schedule the Preliminary Pretrial Conference

(Doc. 21) is DENIED without prejudice.

        2.    ALL parties must appear telephonically for the Preliminary Pretrial

Conference.    The toll-free teleconference number is 1-888-684-8852.    The access

code is 3535845. You will then be prompted to enter a participant security code:

18620. ALL parties are to appear by landline and not a cellular phone.

        DONE and ORDERED in Fort Myers, Florida on this 20th day of December,

2018.




Copies:
Counsel of record




                                         -2-
